Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7th, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2013/0149503 A1) in view of Bennison et al (US 2017/0320297 A1).
With regards to claim 1, Yamamoto discloses an intermediate film for laminated glass comprising a first end and a second end (i.e., one end and one other end) on opposite sides, the first end being thinner than the second end (i.e., the other end having a thickness larger than the thickness of the one end) (Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass that is a head-up display constitutes an intended use. In other words, a head-up display is not 
Yamamoto does not appear to disclose a difference between a maximum and a minimum value of partial wedge angles of 0.15 mrad or more and 0.4 mrad or less.
Bennison discloses an interlayer construction which has a partial wedge shape (Bennison: para. [0084]-[0085]; Fig. 5).  As depicted, the partial wedge shape has an angle between zero mrad and a particular set angle (Bennison: Fig. 5). The selection of a partial wedge shape is generally known in the art, as it enables cross sectional areas as need for devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]). It is noted that a difference between zero mrad and the angle selected by Yamamoto (i.e., 0.3 mrads) leads to a difference of 0.3 mrad. Yamamoto and Bennison are analogous art in that they are related to the same field of endeavor of interlayers for glass laminates used in heads-up displays. A person of ordinary skill would have found it obvious to have selected the partial wedge shape of Bennison, and to have produced a difference in wedge angle of 0.3 mrad, as such a configuration in known in the art, and furthermore, such a configuration is typically needed in the production of devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]).

With regards to claim 4, Yamamoto discloses an intermediate film for laminated glass comprising a first end and a second end (i.e., one end and one other end) on opposite sides, the first end being thinner than the second end (i.e., the other end having a thickness larger than the thickness of the one end) (Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass constitutes an intended use. In the interest of compact prosecution, Yamamoto discloses its interlayer as used in laminated glass (Yamamoto: para. [0001]). Yamamoto discloses the entire film has having a wedge angle of, for example, 0.3 mrad, which is in the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10). Regarding the claimed steps of determining maximum and minimum first partial wedge angle values at points in 2 mm intervals at 10 cm from the ends of the interlayer film via 250 points, the first partial regions in 40 mm in the direction connecting the ends, It is noted that since the entire film has a wedge angle of 0.3 mrads, the partial wedge angles are all 0.3 mrads, which gives a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
Yamamoto does not appear to disclose a difference between a maximum and a minimum value of partial wedge angles of 0.15 mrad or more and 0.4 mrad or less.
Bennison discloses an interlayer construction which has a partial wedge shape (Bennison: para. [0084]-[0085]; Fig. 5).  As depicted, the partial wedge shape has an angle between zero mrad and a particular set angle (Bennison: Fig. 5). The selection of a partial wedge shape is generally known in the art, as it enables cross sectional areas as need for devices such as heads-up displays and automobiles (Bennison: para. [0083]-[0085] and [0238]-[0239]). It is noted that a difference between zero mrad and the angle selected by Yamamoto (i.e., 0.3 mrads) leads to a difference of 0.3 mrad. Yamamoto and Bennison are analogous art in that they are related to the same field of endeavor of interlayers for glass 
With regards to the limitation “the thickness in the whole of a region between a position of 8 cm toward the other end from the one end and a position of 61.8 cm toward the other end from the one end of the interlayer film increasing from the one end side toward the other end side of the interlayer film”, the Examiner notes that despite the limitation specifying a specific position, the phrase “a region” and the term “toward” render the claim not substantially limiting. The phrase “a region” enables a person of ordinary skill to select “a region” between the argued points to arrive at the claimed limitation. Furthermore, the term “toward” is an orientation and not a position. It is further noted that the position need not be on the interlayer film itself. Technically, the limitation could be met by specifying the position as outside the interlayer.
With regards to claims 5-6, the calculation method of the claims, when applied to the laminate of Yamamoto and Bennison, would result in a wedge angle difference of 0.3 mrad (see above discussion).
With regards to claims 7-9, since the wedge angle in the interlayer film of Yamamoto and Bennison has a value of either 0 mrad or 0.3 mrad throughout, any conceivable maximum value for partial wedge angle must be 0.3 mrad, which is within the claimed range of 2.0 mrad or less (see above discussion).
With regards to claims 10-12, since the wedge angle in the interlayer film of Yamamoto has a value of 0.3 mrad throughout a particular location, any conceivable minimum value for partial wedge 
With regards to claim 13, the interlayer film comprises a thermoplastic resin (Yamamoto: claim 5).
With regards to claim 14, the interlayer film comprises a plasticizer (Yamamoto: claim 5).
With regards to claim 15, the interlayer film comprises a first surface layer 1 (i.e., second layer) and an intermediate layer 4 (i.e., first layer) arranged on a first surface side thereon (Yamamoto: para. [0030]; Fig. 1).
With regards to claim 16, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin, a content of a hydroxyl group in the polyvinyl acetal resin in the first surface layer 1 is lower than that of the intermediate layer 4 (i.e., higher hydroxyl content in the intermediate layer 4 than the first surface layer 1) (Yamamoto: para. [0041]-[0042]). 
With regards to claim 17, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin and plasticizer, the intermediate layer 4 having a larger amount of plasticizer than the first surface layer 1 as measured relative to 100 parts by weight of the polyvinyl acetal resin in the respective layers (Yamamoto: para. [0045]). 
With regards to claim 19, Yamamoto discloses the interlayer film as arranged between first and second glass lamination members, such that a laminated glass is formed (Yamamoto: para. [0097]-[0098] Fig. 6).
With regards to claim 20, it is noted that the claimed region for display constitutes an intended use. Since the structure of Yamamoto and Bennison is identical to that of the present claims, it is submitted that the structure of Yamamoto and Bennison is suitable for use in a display which has a region as recited in the present claim.

With regards to claim 22, it is that since the partial wedge angles are selected arbitrarily, it is possible to select a series of wedge angles such that a minimum value is 0.1 mrad or more.
With regards to claim 23, a person of ordinary skill in the art would have found it obvious to have incorporated platinum particles within the material of Yamamoto and Bennison in order to provide improved heat shielding properties (Bennison: para. [0225]-[0226]).
With regards to claim 24, a person of ordinary skill in the art would have found it obvious to have incorporated insulating metal oxide particles including an insulating metal oxide coating within the material of Yamamoto and Bennison in order to provide improved heat shielding properties (Bennison: para. [0225]-[0226]).

Response to Arguments
Applicant's arguments filed February 7th, 2022, have been fully considered but they are not persuasive.
Applicant argues that the present invention, which was found by the present inventors for the first time, solves the issue of double image suppression for a display position farther from a driver. Applicant cites to the examples in the present specification. These arguments are not found persuasive as they do not identify reversible error, and furthermore, Applicant does not articulate the specific relevance of the argued findings. It is not clear if Applicant is attempting to argue, for example, the existence of unexpected results, or the presence of a claimed property not found in the art. Furthermore, Applicant does not provide any evidence comparing the structure of the claimed invention to the structure taught by Yamamoto and Bennison.

Applicant argues that a person of ordinary skill in the art would arrive at an interlayer film including both i) a portion having a uniform thickness profile (a portion having a wedge angle of 0 mrad) and ii) a portion having a wedge shaped profile (a portion having a wedge angle of 0.3 mrad). This argument is not found persuasive as it is not commensurate in scope with the claims. The claims do not preclude an interlayer film having portions with wedge angles of 0 mrad and 0.3 mrad. The claim measures its partial wedge angles based on selection of points arbitrarily. The partial wedge angles are measured at “respective selected points”. This means, technically, the structure of the prior art is included as the claim includes measuring each and every point in only the portion having a wedge angle of 0.3 mrad.
Applicant argues that the difference between the maximum and minimum values for the partial wedge angles in present claim 1 are measured only in a region for display. This argument is not found persuasive as the phrase “region for display” is rather broad. Technically, any region of the prior art interlayer is a “region for display” in that the region is capable of being viewed. Furthermore, it is not clear from where in the prior art Applicant is ascertaining that the “region for display” obviated by the art precludes both the portion having an angle of 0 mrad and the portion having an angle of 0.3 mrad. 

Applicant argues that the resulting minimum value for the 250 first partial wedge values would be 0 mrad since the resulting film layer a portion having a uniform thickness profile, as measured from the claimed positions. This argument is not found persuasive as the claim does not relate the 250 first partial wedge values to the claimed measurement positions. The claimed measurement positions are only with respect to “the whole of a region”, which is not necessarily where the 250 first angle values are measured. The claim is reciting two separate and independent steps of measurement, whereas Applicant’s arguments appear to construe them as dependent on each other.
Applicant argues that the prior art fails to recognize the significance and/or technical meaning of the claimed subject matter, which provides for unexpected and superior results. These arguments are not found persuasive as Applicant has not provided the required evidence showing unexpected results, nor had Applicant provided a nexus. Furthermore, the prior art need not recognize the technical significance or the relationship between the claimed subject matter and its effects in order to establish a case of obviousness.
Applicant argues that the difference in partial wedge angles in the display region of Yamamoto and Bennison is 0 mrad. This argument is not found persuasive as Applicant has not pointed to teachings 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783